Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither singularly nor in combination, teach or make obvious a method for transferring route information between material handling vehicles including the steps of operating a first material handling vehicle along a route and collecting operation information, the first material handling vehicle having a first geometry; transferring the operation information to a warehouse management system, the warehouse management system including a transfer matrix; processing the operation information with the transfer matrix; and transferring processed operation information to a second material handling vehicle, the second material handling vehicle having a second geometry, as shown in independent claim 1. 
None of the prior art of record, neither singularly nor in combination, teach or make obvious a method for operating an autonomous material handling vehicle including the steps of guiding a manned material handling vehicle along a route and collecting operation information; transferring the operation information to a database, the database including a map; inputting a parameter of the manned material handling vehicle and of an unmanned material handling vehicle into a transfer matrix; processing information from the database with the transfer matrix; transferring processed operation information to the unmanned material handling vehicle; and operating the unmanned material handling vehicle along the route, as shown in independent claim 10. 
None of the prior art of record, neither singularly nor in combination, teach or make obvious a warehouse management system configured to support warehouse operations, the warehouse management system comprising: a transfer matrix configured to receive quantitative parameters of a first material handling vehicle and a second material handling vehicle, and to transfer processed operation information to the second material handling vehicle based on collected operation information from the first material handling vehicle, wherein at least one of the quantitative parameters of the first material handling vehicle are different than the quantitative parameters of the second material handling vehicle, as shown in independent claim 15.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661